DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 and 23-24 in the reply filed on 06/17/2022 is acknowledged.  The traversal is on the ground(s) that the claims have unity of invention as the amended claims make a contribution over the prior art.  This is not found persuasive because unity of invention is established on the originally filed claims. Moreover, as discussed below, the claims do not disclose a special technical feature over Bourrigaud et al. (US 2015/0038650) in view of Ahn et al. (US 2005/0119393).
The requirement is still deemed proper and is therefore made FINAL.

Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/17/2022.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/18/2020 and 03/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-17 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites that the composition comprises 4% or more of a crosslinking agent by weight of the crosslinked (meth)acrylic composition. After reviewing the specification and claims as originally filed, support for the range as claimed was not found. The claimed range is open ended including all values over 4% including 20%, 50%, or 70%. However, the originally filed claims only support an amount of crosslinking agent with an upper bound of 8% (claim 9) by weight and the specification only teaches up to an upper bound of 10% by weight (0068), thus support for the totality of the claimed range was not found.
	Claims 2-17 and 23-24 are rejected as being dependent upon unsupported claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claims 2-4 disclose an average molecular weight Mw of the macromolecular sequences (II) of between 225,000 and 600,000 g/mol, 240,000 and 600,000 g/mol, and 255,000 and 600,000 g/mol, respectively. However, claim 1 from which these claims depend recites an average molecular weight Mw of between 150,000 and 180,000 g/mol which is lower recited range than that of each of claims 2-4. Thus, claims 2-4 fail to limit the subject matter of claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bourrigaud et al. (US 2015/0038650) in view of Ahn et al. (US 2005/0119393).
	Regarding claim 1, Bourrigaud discloses a crosslinked methacrylic composition (0018) consisting of a brittle matrix having a glass transition temperature of greater than 0oC and elastomeric domains having a characteristic dimension of less than 100 nm and consisting of macromolecular sequences (II) having a flexible nature with a glass transition temperature of less than 0oC. The number average molecular weight of macromolecular sequences (II) being between 30,000 and 500,000 g/mol and Polydispersity (PDI) of between 1.5 and 2.5 (0023). Given PDI=Mw/Mn, the weight average molecular weight Mw of macromolecular sequences (II) will range from between 45,000 to 1,250,000 g/mol, overlapping he claimed Mw of 150,000 to 180,000 g/mol.
	Bourrigaud discloses the composition including crosslinking agents (0032), however does not disclose an amount of crosslinking agent of 4% by weight or more based on weight of the crosslinked (meth)acrylic composition.
	Ahn, in the analogous field of impact resistant acrylic compositions (0002), discloses alkyl acrylate composition including a cross-linker added in an amount of 0.1 to 5.0 parts by weight based on 100% of the total composition (0016).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have added between 0.1 to 5.0 wt% of cross-linker, as taught by Ahn, in the impact resistant composition of Bourrigaud, as this range is suitable for stability of the composition as well as not too high to cause a decrease in impact strength (0007).
	Please note, the recitation in the claims that the polymeric composition is “for bullet resistant applications” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Bourrigaud discloses the polymeric composition as presently claimed, it is clear that the composition of Bourrigaud would be capable of performing the intended use, i.e. for bullet resistant applications, presently claimed as required in the above cited portion of the MPEP.
	Regarding claims 2-4, Bourrigaud discloses a number average molecular weight of macromolecular sequences (II) being between 30,000 and 500,000 g/mol and Polydispersity (PDI) of between 1.5 and 2.5 (0023) thus teaching a Mw or between 45,000 to 1,250,000 g/mol, overlapping he claimed Mw of 225,000 and 600,000 g/mol in claim 2, 240,000 and 600,000 g/mol in claim 3, and 255,000 and 600,000 g/mol in claim 4.
	Regarding claims 5, 7, and 8, Bourrigaud discloses a PDI of between 1.5 and 2.5 (0023), overlapping the PDI greater than 2 in claims 5 and 7-8.
	Regarding claims 9 and 10, Ahn discloses an amount of cross-linker of 0.1 to 5.0 parts by weight based on 100% of the total composition (0016), overlapping the claimed 4 to 8% by weight in claim 9 and 4 to 5 wt% in claim 10.
	Regarding claim 11, Bourrigaud discloses composition including between 5 and 20 wt% of macromolecular sequences (II) (0038), overlapping the claimed 1 to 30 wt%.
	Regarding claims 12 and 13, Bourrigaud discloses between 50 and 100 wt% of methyl methacrylate monomer units and advantageously between 90 and 100% (0022), overlapping the claimed 51 to 100 wt% in claim 12 and 90 to 100 wt% in claim 13.
	Regarding the overlapping ranges discussed in claims 1-5, and 7-13 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claim 14, Bourrigaud discloses the macromolecular sequences (II) are prepared from one or more monomer(s) chosen from: acrylic monomers of formula CH2=CH-C(=O)-O-R1, where R1 denotes a hydrogen atom or a linear, cyclic or branched C1-C40 alkyl group optionally substituted by a halogen atom or a hydroxyl, alkoxy, cyano, amino or epoxy group, such as, tier example, acrylic acid, methyl acrylate, ethyl acrylate, propyl acrylate, n-butyl acrylate, isobutyl acrylate, tert-butyl acrylate, 2-ethylhexyl acrylate, glycidyl acrylate, hydroxyalkyl acrylates or acrylonitrile;
	methacrylic monomers of formula CH2=C(CH3)-C(=O)-O-R2, where R2 denotes a hydrogen atom or a linear, cyclic or branched C1-C40 alkyl group optionally substituted by a halogen atom or a hydroxyl, alkoxy, cyano, amino or epoxy group, such as, for example, methacrylic acid, methyl methacrylate, ethyl methacrylate, propyl methacrylate, n-butyl methacrylate, isobutyl methacrylate, tert-butyl methacrylate, 2-ethylhexyl methacrylate, glycidyl methacrylate, hydroxyalkyl methacrylates or methacrylonitrile; vinylaromatic monomers (0025-0027).
	Regarding claim 15, Bourrigaud does not disclose the composition possessing a swelling index of less than 200% in acetone at 20oC, however, given modified Bourrigaud discloses the same composition as claimed as well as process of making including mixing of the polymers together (0034-0038), this property is expected from the prior art composition.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 16, Bourrigaud discloses the composition in the form of a cast sheet (0037).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bourrigaud in view of Ahn as applied to claim 1 above, and further in view of Molari, Jr. (US 4,312,903).
	Regarding claim 17, Bourrigaud in view of Ahn disclose the limitations of claim 1 as discussed above. Bourrigaud does not disclose the composition as part of a multilayer composition.
	Molari, in the analogous field of impact resistant structures (column 1, lines 5-10) teaches a safety glazing comprising aback laminate comprised of a plurality of layers including bonding a polycarbonate lamina to an acrylic lamina (column 3, lines 20-25).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use the polymeric composition of modified Bourrigaud as part of a multilayer composition, as taught by Molari, to use the composition in a safety glazing window or windshield (column 1, lines 25-30).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Molari, Jr. (US 4,312,903) in view of  Bourrigaud et al. (US 2015/0038650) in view of Ahn et al. (US 2005/0119393).
	Regarding claims 23 and 24, Molari discloses an impact resistant structure  such as a security glazing (column 1, lines 25-30) which is bullet resistant (column 1, lines 60-65) comprising a back laminate comprised of a plurality of layers including bonding a polycarbonate lamina to an acrylic lamina (column 3, lines 20-25).
	Molari does not disclose the structure comprising the polymeric composition according to claim 1.
 	Bourrigaud, in the analogous field of impact resistant sheets, discloses a crosslinked methacrylic composition (0018) consisting of a brittle matrix having a glass transition temperature of greater than 0oC and elastomeric domains having a characteristic dimension of less than 100 nm and consisting of macromolecular sequences (II) having a flexible nature with a glass transition temperature of less than 0oC. The number average molecular weight of macromolecular sequences (II) being between 30,000 and 500,000 g/mol and Polydispersity (PDI) of between 1.5 and 2.5 (0023). Given PDI=Mw/Mn, the weight average molecular weight Mw of macromolecular sequences (II) will range from between 45,000 to 1,250,000 g/mol, overlapping he claimed Mw of 150,000 to 180,000 g/mol.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have substituted the acrylic lamina of Molari with the cast sheet comprising the methacrylic composition of Bourrigaud, as the laminate of Bourrigaud has increased flexural modulus and impact strength (0014).
	Bourrigaud discloses the composition including crosslinking agents (0032), however does not disclose an amount of crosslinking agent of 4% by weight or more based on weight of the crosslinked (meth)acrylic composition.
	Ahn, in the analogous field of impact resistant acrylic compositions (0002), discloses alkyl acrylate composition including a cross-linker added in an amount of 0.1 to 5.0 parts by weight based on 100% of the total composition (0016).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have added between 0.1 to 5.0 wt% of cross-linker, as taught by Ahn, in the impact resistant composition of modified Molari, as this range is suitable for stability of the composition as well as not too high to cause a decrease in impact strength (0007).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781